Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2-4 and 22-25 include text having insufficient height.  See MPEP § 608.02 “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation “lowest transit cost of transporting the good based on the pickup node, the destination node, and the transportation cost” in lines 9 - 10. There is insufficient antecedent basis for “the transportation cost” in the claim.  Claims 5 and 6 recite a “particular authorized user” and a “second authorized user.”  For examination purposes examiner has interpreted the claim as a lowest transit cost based on the determined transit cost.
	In addition, claim 1 recites the limitation “the tracking transporter” in line 15. There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a transporter.”  For examination purposes examiner has interpreted “the tracking transporter” as “the transporter”.
	Claim 6 recites the limitation "the particular authorized and the second authorized" in line 3. There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 6 recite a “particular authorized user” and a “second authorized user.”  For examination purposes examiner has interpreted "the particular authorized and the second authorized" as "the particular authorized user and the second authorized user."
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, determining, generating, deriving, assigning, and tracking in a computer environment.  The claimed processor, memory, computer readable storage device, and processing device are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, determining, generating, deriving, assigning, and tracking in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-10 and 12-19 are directed to substantially the same abstract idea (managing commercial interactions) as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 2-4, 12, and 13 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao (U.S. Patent Application Publication No. 2018/0107967) in view of Amento (U.S. Patent Application Publication No. 2015/0170310).
	Regarding Claim 1, Bulcao teaches a computer-implemented method for managing a user request for a transport of a good, comprising:  receiving the user request for the transporting of the good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively (see [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”);
	determine a transit cost of at least one of the pickup location and the destination location  (see [0035] “a customer device 102 may send a request 202 to the control system 106 via communication network 110. The request 202 may include information relating to a particular item or package that needs to be transported as well as a GPS location of the current location of the package. Optionally, the control system 106 may return to the customer device 102 a quote 204 relating to a feasibility, timeline, or cost of transporting the item or package from the request,” [0038] “One 
	assigning a transporter to pick up the good from the pickup location or the intermediate location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	Bulcao does not explicitly teach, however Amento teaches generating a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost of transporting the good based on the pickup node, the destination node, and the transportation cost (see [0037] “the method 300 selects a least time and/or lowest cost route to the destination from a set of candidate routes,” Claim 18 “wherein the route is selected from a plurality of candidate routes, wherein the route is a lowest cost route of the plurality of candidate routes”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of generating a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost as taught by Amento since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a preferred route having a lowest transit cost is generated from a plurality of possible routes from the pickup location to the destination location.
deriving a transporter arrival time related to at least one of the pickup location or an intermediate location based on the preferred route (see [0030] “the system is able to calculate an anticipated arrival time for vehicle 220 to arrive at traffic light 214”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to the intermediate location as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to prepare for the presence of the transporter at the arrival time (Amento [0030]).
	Bulcao does not explicitly teach, however Amento teaches after the transporter is assigned to pick up the good, tracking the tracking transporter in picking up the good from the pickup location or the intermediate location based on the transporter arrival time (see [0042] “the method 300 further tracks a movement of the vehicle along the route. For example, the method 300 may use the tracking information to anticipate when the vehicle will approach the traffic light”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of tracking the transporter as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to anticipate when the transporter will approach the intermediate location (Amento [0042]).
	Regarding Claim 11, Bulcao teaches a system, comprising: a memory; and a processor in communication with the memory and configured to (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 1000”):
receive a user request for a transporting of a good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identify a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively (see  [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”);
	determine a transit cost of at least one of the pickup location and the destination location (see [0035] “a customer device 102 may send a request 202 to the control system 106 via communication network 110. The request 202 may include information relating to a particular item or package that needs to be transported as well as a GPS location of the current location of the package. Optionally, the control system 106 may return to the customer device 102 a quote 204 relating to a feasibility, timeline, or cost of transporting the item or package from the request,” [0038] “One important aspect of transporting items or packages from one location to another is creating an itinerary or route for a user to take from the first location to the destination,” [0004] “select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost …”);
assign a transporter to pick up the good from the pickup location or the intermediate location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	 Bulcao does not explicitly teach, however Amento teaches generate a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost of transporting the good based on the pickup node, the destination node, and the transit cost (see [0037] “the method 300 selects a least time and/or lowest cost route to the destination from a set of candidate routes,” Claim 18 “wherein the route is selected from a plurality of candidate routes, wherein the route is a lowest cost route of the plurality of candidate routes”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of generating a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost as taught by Amento since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a preferred route having a lowest transit cost is generated from a plurality of possible routes from the pickup location to the destination location.
	Bulcao does not explicitly teach, however Amento teaches derive a transporter arrival time related to at least one of the pickup location and the destination location based on the preferred route (see [0036] “Method 300 starts in step 302 and proceeds to step 310. In step 310, method 300 receives from a device associated with a vehicle a request to reach a desired destination by a desired arrival time. For example, a driver of the vehicle may have an appointment or reservation that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to the destination location as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to prepare for the presence of the transporter at the arrival time (Amento [0030], [0036]).
	Bulcao does not explicitly teach, however Amento teaches after the transporter is assigned to pick up the good, track the tracking transporter in picking up the good from the pickup location or the intermediate location based on the transporter arrival time (see [0042] “the method 300 further tracks a movement of the vehicle along the route. For example, the method 300 may use the tracking information to anticipate when the vehicle will approach the traffic light”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of tracking the transporter as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to anticipate when the transporter will approach the intermediate location (Amento [0042]).
	Regarding Claim 20, Bulcao teaches a computer-readable storage device having instructions stored thereon, execution of which, by a processing device, causes the processing device to perform operations comprising (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 1000”):
receiving a user request for a transporting of a good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively (see [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”);
	determining a transit cost relating to at least one of the pickup location and the destination location (see [0035] “a customer device 102 may send a request 202 to the control system 106 via communication network 110. The request 202 may include information relating to a particular item or package that needs to be transported as well as a GPS location of the current location of the package. Optionally, the control system 106 may return to the customer device 102 a quote 204 relating to a feasibility, timeline, or cost of transporting the item or package from the request,” [0038] “One important aspect of transporting items or packages from one location to another is creating an itinerary or route for a user to take from the first location to the destination,” [0004] “select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost …”);
assigning a transporter to pick up the good from the pickup location or the intermediate location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	 
	Bulcao does not explicitly teach, however Amento teaches generating a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost of transporting the good based on the pickup node, the destination node, and the transportation cost (see [0037] “the method 300 selects a least time and/or lowest cost route to the destination from a set of candidate routes,” Claim 18 “wherein the route is selected from a plurality of candidate routes, wherein the route is a lowest cost route of the plurality of candidate routes”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of generating a preferred route from a plurality of possible routes from the pickup location to the destination location having a lowest transit cost as taught by Amento since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a preferred route having a lowest transit cost is generated from a plurality of possible routes from the pickup location to the destination location.
	Bulcao does not explicitly teach, however Amento teaches deriving a transporter arrival time related to at least one of the pickup location and the destination location based on the preferred route (see [0036] “Method 300 starts in step 302 and proceeds to step 310. In step 310, method 300 receives from a device associated with a vehicle a request to reach a desired destination by a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to the destination location as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to prepare for the presence of the transporter at the arrival time (Amento [0030], [0036]).
	Bulcao does not explicitly teach, however Amento teaches after the transporter is assigned to pick up the good, tracking the tracking transporter in picking up the good from the pickup location or the intermediate location based on the transporter arrival time (see [0042] “the method 300 further tracks a movement of the vehicle along the route. For example, the method 300 may use the tracking information to anticipate when the vehicle will approach the traffic light”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of tracking the transporter as taught in Amento with the shipping method of Bulcao with the motivation to enable the system to anticipate when the transporter will approach the intermediate location (Amento [0042]).
	Regarding Claims 5 and 14, Bulcao and Amento teach the limitations of claims 1 and 11 as discussed above.  Bulcao further teaches the processor further configured to:  receive a selection of the job from a particular authorized user of a group of authorized users; and assign the job to the particular authorized user (see [0051] “the control system 106 can offer the route by sending a request 208 to a plurality of user devices 104 at the same time and give the job to the first user device 104 that sends a confirmation message 210 to the control device 106”).

Claims 2-4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Amento and Albright (U.S. Patent Application Publication No. 2003/0093388).
	Regarding Claim 2, Bulcao and Amento teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  receiving a user-selected transport type for the transport of the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery or ground 
shipment”),
	wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case of ground shipments, which can take two to three days for deliveries in the same metropolitan area to over a week for a cross-continent delivery,” [0046] “The delivery date determination is made according to the available to ship date and the duration anticipated for shipping the product from the center 110 to the customer 102, which is based on the duration of past, similar shipments”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
	Regarding Claim 3, Bulcao, Amento and Albright teach the limitations of claim 2 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  assigning the job to a group of authorized users based on the user-selected transport type (see [0006] “When the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of authorized users) based on the selected delivery option as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Regarding Claims 4 and 13, Bulcao and Amento teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  assign the job to a group of authorized users based on a type of the good (see [0011] “Once the customer selects the delivery option, the system will forward the order to the fulfillment 
center or centers that can meet the desires of the customer,” [0026] “This database 108 maintains or is otherwise aware of the current inventory for a plurality of fulfillment centers 110, and hence will be able to inform the engine 106 about which centers 110 have the product available,” [0046] “The first step 342 is to check inventory for the ordered product at each of the available fulfillment centers 110. Those centers 110 with available (or soon to be available) inventory are selected at step 344, and a list of available shipping options at the selected centers 110 is created at step 346.”  The fulfillment center is assigned the job only if the type of good is available at the fulfillment center.  In other words, if the fulfillment center does not have the type of good, then it is not assigned the job).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to the fulfillment center (group of authorized users) based on the type of good as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).

Claims 6 and 15, Bulcao and Amento teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a selection of the job from a second authorized user of the group of authorized users such that the particular authorized user and the second authorized user are each assigned and can both work on the job (see [0049] “fulfillment center one 112 has only the first product available for shipment, while fulfillment center two 114 has only the second product available. Both centers can ship the products so that they arrive by Dec. 16, 2002”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of the job from fulfillment center two (second authorized user) such that the fulfillment center one (particular authorized user) and the fulfillment center two can both work on the job as taught in Albright with the shipping method of Bulcao with the motivation to enable the job to be completed in time (Albright [0049]).
	Regarding Claim 12, Bulcao and Amento teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a user-selected transport type for the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery or ground 
shipment”); and
	assign the job to a group of authorized users based on the user-selected type of delivery (see [0006] “When the customer selects a delivery option (step 26), the order is then submitted to the fulfillment center (step 28)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of authorized users) based on the selected delivery option as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Bulcao does not explicitly teach, however Albright teaches wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case of ground shipments, which can take two to three days for deliveries in the same metropolitan area to over a week for a cross-continent delivery,” [0046] “The delivery date determination is made according to the available to ship date and the duration anticipated for shipping the product from the center 110 to the customer 102, which is based on the duration of past, similar shipments”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Amento, Albright, and Jones (U.S. Patent No. 9,082,144).
	Regarding Claims 7 and 16, Bulcao, Amento, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however Jones teaches the processor further configured to:  receiving a transporter arrival time modification from the particular authorized user; and modifying the transporter arrival time based on the transporter arrival time modification (see [0070] “The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated arrival estimates,” [0086] “One or more computing devices may thereby be used to update the estimates of the time in transit and delivery time of the load or completion of the   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modifying the transporter arrival time based on the transporter arrival time modification as taught in Jones with the shipping method of Bulcao with the motivation to enable a receiver, a subsequent shipper, or terminal services to monitor when a driver is expected to arrive (Jones [0084]).
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Amento, Albright, and El Dean (U.S. Patent Application Publication No. 2018/0293544).
	Regarding Claims 8 and 17, Bulcao, Amento, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a new transporter selection for the job from the particular authorized user (see [0093] “allow the master driver to perform the job himself or herself, or to select a new sub-driver for the job,” [0088] “the service provider can enter information regarding the sub-driver being added including, but not limited to, name, address, driver license no., etc.”); and 
	assigning the new transporter to the job (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of selecting and assigning a new sub-driver for the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
	Regarding Claims 9 and 18, Bulcao, Amento, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a task assignment for the transporter from the particular authorized user (see [0088] “the master service provider may select to add a sub-driver. A sub-driver is a person other than the master service provider who is authorized by the master service provider to transport people and/or cargo. Upon execution of this option, block 632 is performed at which the service provider can enter information regarding the sub-driver being added including, but not limited to, name, address, driver license no., etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning a task for the local delivery service (transporter) from the retailer (particular authorized user) as taught in Albright with the shipping method of Bulcao with the motivation to enable delivery of the package to the consumer (Albright [0039]). 
	Bulcao does not explicitly teach, however El Dean teaches sending the task assignment to the transporter (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of assigning a task for the sub-driver (transporter) from the master driver (particular authorized user) as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination 
	Regarding Claims 10 and 19, Bulcao, Amento, Albright, and El Dean teach the limitations of claims 9 and 18 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a specified reward for completing the task assignment from the particular authorized user; and presenting the specified reward to the transporter after completion of the job (see [0093] “the job is performed at block 618 and payment is received at block 620. That is, at 620, the payment is received by the sub-driver from the master driver who hired the sub-driver to perform the job. Thereafter, moving to FIG. 5B, block 650 is performed at which the job ends. At this point, the completed job may be added to the master driver and sub-driver's list of completed projects”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of presenting payment (specified reward) to the sub-driver after completion of the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where payment is presented to the sub-driver after completion of the job.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ross (U.S. Patent No. 9,603,158) teaches a route optimization engine that can determine a shortest ETA/lowest cost, or lowest traffic/lowest cost calculation among route options.

	König (U.S. Patent Application Publication No. 2017/0314945) teaches a system where alternative routes between an origin and destination that include the next lowest cost routes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628